 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 18,
2020, and is between IMAC Holdings, Inc., a corporation incorporated under the
laws of the state of Delaware (the “Company”), and each purchaser identified on
the signature pages hereto (each, including its successors and assigns, a
“Purchaser” and, collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act as to
the Shares (as such terms are defined below), the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, securities of the Company as more fully described
in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 



1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“A.G.P.” means A.G.P./Alliance Global Partners, placement agent.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(m).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Laws” shall have the meaning ascribed to such term in Section
3.1(ss).

 

“Authorization” shall have the meaning ascribed to such term in Section 3.1(ss).

 

“Base Prospectus” shall have the meaning ascribed to such term in Section
3.1(f)(iii).

 

“BHCA” shall have the meaning ascribed to such term in Section 3.1(oo).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed; provided, however, for clarification, commercial banks shall not
be deemed to be authorized or required by law to remain closed due to “stay at
home”, “shelter-in-place”, “non-essential employee” or any other similar orders
or restrictions or the closure of any physical branch locations at the direction
of any governmental authority so long as the electronic funds transfer systems
(including for wire transfers) of commercial banks in The City of New York
generally are open for use by customers on such day.

 

 

 

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the second (2nd)
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Olshan Frome Wolosky LLP.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Disclosure Time” means, (i) if this Agreement is signed on a day that is not a
Trading Day or after 9:00 a.m. (New York City time) and before midnight (New
York City time) on any Trading Day, 9:01 a.m. (New York City time) on the
Trading Day immediately following the date hereof, unless otherwise instructed
as to an earlier time by A.G.P., and (ii) if this Agreement is signed between
midnight (New York City time) and 9:00 a.m. (New York City time) on any Trading
Day, no later than 9:01 a.m. (New York City time) on the date hereof, unless
otherwise instructed as to an earlier time by A.G.P.

 

“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(v).

 

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.

 

“Environmental Law” shall have the meaning ascribed to such term in Section
3.1(p).

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(v).

 

2

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, consultants or advisors of the Company pursuant
to any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits, combinations or as otherwise required by
the existing terms of such securities) or to extend the term of such securities,
and (c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(oo).

 

“Hazardous Substances” shall have the meaning ascribed to such term in Section
3.1(p).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(s).

 

“Issuer Free Writing Prospectus” shall have the meaning ascribed to such term in
Section 3.1(f)(iii).

 

“IT Systems” shall have the meaning ascribed to such term in Section 3.1(qq).

 

“Lien” means a lien, charge, mortgage, pledge, security interest, claim, right
of first refusal, pre-emptive right, or other encumbrance of any kind
whatsoever.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning assigned to such term in Section
3.1(r).

 

“Money Laundering Laws” shall have the meaning assigned to such term in Section
3.1(pp).

 

3

 

 

“Per Share Purchase Price” equals $1.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Personal Data” shall have the meaning ascribed to such term in Section 3.1(qq).

 

“Placement Agency Agreement” means the Placement Agency Agreement, dated as of
June 18, 2020, by and between the Company and A.G.P. with respect to the sale of
the Shares.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition) pending or, to the Company’s knowledge, threatened in
writing against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign).

 

“Prospectus” shall have the meaning ascribed to such term in Section
3.1(f)(iii).

 

“Prospectus Supplement” shall have the meaning ascribed to such term in Section
3.1(f)(iii).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
3.1(f)(iii).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Common Stock issued or issuable to each Purchaser pursuant to
this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

 

4

 

 

“Subsidiary” and “Subsidiaries” shall have the meanings ascribed to such terms
in Section 3.1(a).

 

“Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock are listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and the Placement Agency Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Equity Stock Transfer, LLC, the current transfer agent of
the Company, at its principal office in New York, New York, and any successor
transfer agent of the Company.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, up to an aggregate of 1,764,000 Shares. The
Company shall deliver to each Purchaser its respective Shares as set forth on
the Purchaser’s signature page hereto, at price per Share equal to the Per Share
Purchase Price, and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of Kelley Drye & Warren LLP, New York, New York, or such
other location as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a legal opinion and negative assurance letter of Company Counsel, in a form
reasonably acceptable to A.G.P.;

 

(iii) a certificate executed by the Chief Financial Officer of the Company, in
form and substance reasonably satisfactory to A.G.P.;

 

(iv) the Company shall have provided each Purchaser with the Company’s wire
instructions, on Company letterhead and executed by the Chief Executive Officer
or Chief Financial Officer;

 

5

 

 

(v) a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver on an expedited basis via The Depository Trust Company
Deposit or Withdrawal at Custodian system (“DWAC”) Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser;

 

(vi) Lock-up Agreements, in the form set forth on Exhibit A, executed by each of
the Persons set forth on Exhibit B;

 

(vii) Officer’s Certificate, in form and substance satisfactory to the
Purchasers;

 

(viii) Secretary’s Certificate, in form and substance satisfactory to the
Purchasers;

 

(ix) the Base Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act);

 

(x) a certificate of good standing of the Company issued within ten (10) days by
the state of incorporation of the Company and the state where its principal
executive office is located;

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser; and

 

(ii) such Purchaser’s Subscription Amount.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

 

6

 

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) each of the Lock-Up Agreements shall remain in full force and effect; and

 

(vi) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Nasdaq Capital Market, and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a) (each, a “Subsidiary”, and collectively, the
“Subsidiaries”). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. There are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any capital stock of any Subsidiary, or
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue capital stock.

 

7

 

 

(b) Organization and Qualification. The Company and each of the Subsidiaries has
been duly organized and validly exists as a corporation, limited partnership or
company in good standing (or the foreign equivalent thereof, if any) under the
laws of its jurisdiction of organization. The Company and each of the
Subsidiaries is duly qualified to do business and is in good standing as a
foreign or extra-provincial corporation, partnership, company or limited
liability company in each jurisdiction in which the character or location of its
properties (owned, leased or licensed) or the nature or conduct of its business
makes such qualification necessary, except for those failures to be so qualified
or in good standing which (individually and in the aggregate) would not have a
Material Adverse Effect. No Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. Neither the Company nor any
Subsidiary is in violation nor default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The term “Material Adverse Effect” means an
effect, change, event or occurrence that, alone or in conjunction with any other
or others: (i) has or would reasonably be expected to have a material adverse
effect on: (A) the business, general affairs, management, condition (financial
or otherwise), results of operations, shareholders’ equity, properties or
prospects of the Company and the Subsidiaries, taken as a whole, (B) the
legality, validity or enforceability of any Transaction Document, or (C) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document, or (ii) would result in the
Prospectus or any amendment thereto containing a material misrepresentation
within the meaning of applicable securities laws; provided that a change in the
market price or trading volume of the Common Stock alone shall not be deemed, in
and of itself, to constitute a Material Adverse Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s shareholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which the Company is a party has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof and thereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

8

 

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation by it of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, anti-dilution or similar
adjustments (except as may be required pursuant to the terms of any securities
issued and outstanding as of the date hereof and set forth on Schedule 3.1(d)),
increase in any principal amount outstanding or other obligation, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority, to which the Company or a Subsidiary is subject (including federal
and state securities laws and regulations), or by which any property or asset of
the Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than: (i) the
filings required pursuant to Section 4.4 of this Agreement, (ii) the filing with
the Commission of the Prospectus Supplement, (iii) the filing with the Financial
Industry Regulatory Authority, Inc. (“FINRA”) of the Prospectus Supplement and
(iv) application to the Nasdaq Capital Market for the listing of the Shares for
trading thereon in the time and manner required thereby (collectively, the
“Required Approvals”).

 

(f) Issuance of the Shares; Qualification; Registration.

 

(i) The Shares are duly authorized and, when issued and paid for in accordance
with the applicable Transaction Documents, will be duly and validly issued,
fully paid and non-assessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement.

 

(ii) The Company meets the general eligibility requirements for the use of Form
S-3 under the Securities Act and it meets the transaction requirements as set
forth in General Instruction I.B.6 of Form S-3 and the aggregate market value of
the outstanding voting and non-voting common equity (as defined in Rule 405 of
the Securities Act Regulations) of the Company held by persons other than
affiliates of the Company (pursuant to Rule 144 of the Securities Act
Regulations, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company), as of June 17, 2020 was $12,907,161.60 based on 7,592,448 shares
of Common Stock held by non-affiliates at a price per share of $1.70 which was
the closing price of the Common Stock reported on the Nasdaq Capital Market on
June 17, 2020. The Company has prepared and filed with the Commission a
registration statement under the Securities Act on Form S-3 (File No.
333-237455) on March 27, 2020, providing for the offer and sale, from time to
time, of up to $30,000,000 of the Company’s securities (the “Registration
Statement”). The Registration Statement became effective pursuant to Rule 467(a)
under the Securities Act on April 3, 2020. The prospectus included in the
Registration Statement at the time it became effective, including documents
incorporated therein by reference, is referred to herein as the “Base
Prospectus”. No stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of the Company,
are contemplated by the Commission and any request on the part of the Commission
for additional information has been complied with.

 

9

 

 

The term “Prospectus” means the prospectus supplement complying with Rule 424(b)
of the Securities Act (the “Prospectus Supplement”) relating to the offering and
sale of the Shares to filed with the Commission pursuant to General Instructions
of Form S-3, together with the Base Prospectus, including all documents
incorporated therein by reference.

 

Any “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) relating to the Shares is hereafter referred to as an “Issuer
Free Writing Prospectus”. Any reference herein to the Base Prospectus and the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein as of the date of filing thereof; and any reference herein to
any “amendment” or “supplement” with respect to any of the Base Prospectus and
the Prospectus shall be deemed to refer to and include (i) the filing of any
document with the Commission incorporated or deemed to be incorporated therein
by reference after the date of filing of such Base Prospectus or Prospectus and
(ii) any such document so filed.

 

All references in this Agreement to the Registration Statement, the Base
Prospectus, or the Prospectus, or any Issuer Free Writing Prospectus, or any
amendments or supplements to any of the foregoing, shall be deemed to include
any copy thereof filed with the Commission on EDGAR.

 

(g) Securities Act Compliance. The Registration Statement complies, and the
Prospectus and any further amendments or supplements to the Registration
Statement or the Prospectus or any Issuer Free Writing Prospectus will comply,
with the applicable provisions of the Securities Act. Each part of the
Registration Statement, when such part became effective, did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Prospectus and any Issuer Free Writing Prospectus, as of its
filing date, and any amendment thereof or supplement thereto, did not and will
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

10

 

 

(h) No Stop Orders. No order preventing or suspending the use of the Base
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission.

 

(i) Capitalization. The equity capitalization of the Company is as set forth on
Schedule 3.1(i). All of the issued and outstanding shares of Common Stock are
fully paid and non-assessable and have been duly and validly authorized and
issued, in compliance with all federal and state securities laws and not in
violation of or subject to any preemptive or similar right that entitles any
person to acquire from the Company any Common Stock or other security of the
Company or any security convertible into, or exercisable or exchangeable for,
Common Stock or any other such security, except for such rights as may have been
fully satisfied or waived prior to the date hereof. Except as set forth on
Schedule 3.1(i), the Company has no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any Common Stock, or contracts, commitments, understandings or arrangements by
which the Company is or may become bound to issue additional Common Stock or
Common Stock Equivalents. No Person has any right of first refusal, pre-emptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. The issuance and sale of
the Shares will not obligate the Company to issue Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities or require the Company to
register its stock. There are no outstanding securities or instruments of the
Company with any provision that adjusts the exercise, conversion, exchange or
reset price of such security or instrument upon an issuance of securities by the
Company. There are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company. Except for the Required
Approvals, no further approval or authorization of any shareholder of the
Company, the Board of Directors or others is required for the issuance and sale
of the Shares. There are no shareholders agreements, voting agreements, investor
rights agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s shareholders.

 

(j) Reports. The Company has filed all reports, schedules, forms, statements and
other ‎documents required to be filed by the Company under the Securities Act
and Exchange ‎Act, including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, ‎including the exhibits thereto and documents incorporated
by reference therein, together ‎with the Base Prospectus and the Prospectus
Supplement, being collectively referred to ‎herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such ‎time of filing and has
filed any such SEC Reports prior to the expiration of any such ‎extension. As of
their respective dates, the SEC Reports complied in all material respects ‎with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

11

 

 

(k) Financial Statements. The consolidated financial statements, including the
notes thereto, included or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

(l) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest consolidated financial statements included in or incorporated
by reference into the Registration Statement and the Prospectus, except as set
forth in the Registration Statement and the Prospectus, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) neither the Company nor
any Subsidiary has incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or (C)
liabilities disclosed in filings made with the Commission, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Shares contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

(m) Litigation. There is no material action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares, or (ii) is expected to result in a Material Adverse Effect. The
Company has disclosed, in the documents filed by the Company pursuant to
Sections 12, 13, 14 or 15 of the Exchange Act and incorporated or deemed to be
incorporated by reference into the Prospectus, all such information that it is
required to disclose in respect of any Action pursuant to the requirements of
the Securities Act and the Exchange Act, as applicable. Neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any material investigation by the Commission involving the Company or any
current or former director or officer of the Company which is required to be
disclosed in the SEC Reports. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

12

 

 

(n) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(o) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in breach of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in breach of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or breach has been waived), (ii) is in violation of any judgment, decree
or order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case of (i), (ii) and (iii) as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

13

 

 

(p) Environmental Law. There has been no storage, generation, transportation,
handling, use, treatment, disposal, discharge, emission, contamination, release
or other activity involving any kind of hazardous, toxic or other wastes,
pollutants, contaminants, petroleum products or other hazardous or toxic
substances, chemicals or materials (“Hazardous Substances”) by, due to, on
behalf of, or caused by the Company or any Subsidiary (or, to the Company’s
knowledge, any other entity for whose acts or omissions the Company is or may be
liable) upon any property now or previously owned, operated, used or leased by
the Company or any Subsidiary, or upon any other property, which would be a
violation of or give rise to any liability under any applicable law, rule,
regulation, order, judgment, decree or permit, common law provision or other
legally binding standard relating to pollution or protection of human health and
the environment (“Environmental Law”), except for violations and liabilities
which, individually or in the aggregate, would not have a Material Adverse
Effect. There has been no disposal, discharge, emission contamination or other
release of any kind at, onto or from any such property or into the environment
surrounding any such property of any Hazardous Substances with respect to which
the Company or any Subsidiary has knowledge, except as would not, individually
or in the aggregate, have a Material Adverse Effect. There is no pending or, to
the best of the Company’s knowledge, threatened administrative, regulatory or
judicial action, claim or notice of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any
Subsidiary, except as would not, individually or in the aggregate, have a
Material Adverse Effect. No property of the Company or any Subsidiary is subject
to any Lien under any Environmental Law. Except as disclosed in the Prospectus,
neither the Company nor any Subsidiary is subject to any order, decree,
agreement or other individualized legal requirement related to any Environmental
Law, which, in any case (individually or in the aggregate), would have a
Material Adverse Effect. The Company and each Subsidiary has all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements. In the ordinary course of
its business, the Company periodically reviews the effect of Environmental Laws
on the business, operations and properties of the Company and the Subsidiaries,
in the course of which it identifies and evaluates associated costs and
liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure or remediation of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, have a Material Adverse Effect.

 

(q) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with generally accepted accounting principles and, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance in all material respects.

 

(r) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

14

 

 

(s) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or required for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a written notice that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement except as would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person
and neither is aware of any facts which would form a reasonable basis for any
such claim, except as could not have or reasonably be expected to not have a
Material Adverse Effect. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. None of the Intellectual Property
Rights used by the Company or any of its Subsidiaries in their respective
businesses has been obtained or is being used by the Company or such Subsidiary
in breach of any contractual obligation binding on the Company or any of its
subsidiaries in violation of the rights of any person. The Company and its
subsidiaries have taken reasonable steps in accordance with normal industry
practice to protect and maintain the Intellectual Property Rights including,
without limitation, the execution of appropriate nondisclosure and invention
assignment agreements. The consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of, or payment of any
additional material amounts with respect to, the Intellectual Property Rights,
nor will it require the consent of any other person regarding the Company’s or
any of its Subsidiaries’ right to own or use any of the Intellectual Property
Rights as owned or used in the conduct of such party’s business as currently
conducted. To the knowledge of the Company and its Subsidiaries, no employee of
any of the Company or its Subsidiaries is the subject of any pending claim or
proceeding involving a breach of any term relating to the ownership or use of
Intellectual Property Rights of any employment contract, invention disclosure
agreement, patent disclosure agreement, noncompetition agreement,
non-solicitation agreement, nondisclosure agreement or restrictive covenant to
or with a former employer, where the basis of such breach relates to such
employee’s employment with the Company or its Subsidiaries or actions undertaken
by the employee while employed with the Company or its Subsidiaries.

 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

15

 

 

(u) Transactions With Affiliates and Employees. Except as set forth on Schedule
3.1(u), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(v) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries and their respective officers and directors are in compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended. The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of applicable dates specified under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed annual report on Form 10-K the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Except as set forth in the
Prospectus, since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and the Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and the Subsidiaries.

 

(w) Certain Fees. Except for fees payable to A.G.P as will be as set forth in
the Prospectus, no brokerage or finder’s fees or commissions are or will be
payable by the Company, any Subsidiary or Affiliate of any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

16

 

 

(x) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(y) ‎Registration Rights. Except for that certain Registration Rights Agreement,
dated July 15, 2019, by and between the Company and Lincoln Park Capital Fund,
LLC, as disclosed in the Company’s Current Report on Form 8-K filed with the
Commission on July 16, 2020, no Person has any right to cause the Company or any
Subsidiary ‎to effect the registration under the Securities Act of any
‎securities of the Company or any Subsidiary.

 

(z) Listing and Maintenance Requirements. The Company is subject to the
reporting requirements of Section 13 of the Exchange Act and files periodic
reports with the SEC; the Shares are registered with the SEC under Section 12(b)
of the Exchange Act and the Company is not in breach of any filing or other
requirements under the Exchange Act. The Company has not received any notice
from that the Commission is contemplating terminating such registration Except
as disclosed in the SEC Reports, the Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock are or have been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

(aa) ‎Application of Takeover Protections. The Company and the Board of
‎Directors have taken all necessary action, if any, in order to render
inapplicable any ‎control share acquisition, business combination, poison pill
(including any distribution ‎under a rights agreement) or other similar
anti-takeover provision under the Company’s ‎articles of incorporation (or
similar charter documents) or the laws of its jurisdiction of ‎incorporation
that is or could become applicable to the Purchasers as a result of the
‎Purchasers and the Company fulfilling their obligations or exercising their
rights under the ‎Transaction Documents, including without limitation as a
result of the Company’s ‎issuance of the Shares and the Purchasers’ ownership of
the Shares.

 

(bb) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made and when made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

 

17

 

 

(cc) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any sales of any security or solicited any offers
to buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of (i)
the Securities Act, or (ii) any applicable shareholder approval provisions of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

(dd) Insolvency; Indebtedness. Based on the consolidated financial condition of
the Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(dd) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed by
the Company in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others to third parties,
whether or not the same are or should be reflected in the Company’s consolidated
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (z) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 

18

 







 

(ee) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.

 

(ff) Foreign Corrupt Practices; Criminal Acts. Neither the Company nor any
Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent or
other person acting on behalf of the Company or any Subsidiary, has (i) directly
or indirectly, used any funds for unlawful contributions, gifts, entertainment
or other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of FCPA.

 

(gg) Accountants. The Company’s independent registered public accounting firm is
as set forth in the Prospectus. To the knowledge and belief of the Company, such
accounting firm (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2020.

 

(hh) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ii) [Intentionally Omitted].

 

19

 

 

(jj) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
A.G.P.

 

(kk) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and the Company will not, directly or indirectly,
use the proceeds of this offering of Shares, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(ll) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan or omnibus long-term incentive plan was granted (i)
in accordance with the terms of such plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under the Company’s stock option plan or omnibus long-term
incentive plan has been backdated. The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or the Subsidiaries or their financial results or prospects.

 

(mm) [Intentionally Omitted].

 

(nn) [Intentionally Omitted].

 

(oo) [Intentionally Omitted].

 

(pp) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

20

 

 

(qq) Information Technology. The Company’s and the Subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate in all material respects for, and operate and perform in all material
respects as required in connection with the operation of the business of the
Company, the Subsidiaries and the Related Entities as currently conducted free
and clear of all material bugs, errors, defects, Trojan horses, time bombs,
malware and other corruptants. The Company and the Subsidiaries have implemented
and maintain commercially reasonable controls, policies, procedures, and
safeguards to maintain and protect their material confidential information and
the integrity, continuous operation, redundancy and security of all IT Systems
and data, including all personal, personally identifiable, sensitive,
confidential or regulated data (“Personal Data”), used in connection with its
business, and to the knowledge of the Company, there have been no breaches,
incidents, violations, outages, compromises or unauthorized uses of or accesses
to same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and the
Subsidiaries are presently in compliance in all material respects with all
applicable laws or statutes and all applicable judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
internal policies and contractual obligations relating to the privacy and
security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification, except for any such noncompliance that would not have a Material
Adverse Effect.

 

(rr) Other Covered Persons. Other than A.G.P., the Company is not aware of any
person that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of any Shares.

 

(ss) Regulatory. Except as described in the Registration Statement and the
Prospectus, as applicable, the Company and its Subsidiaries (i) are and at all
times have been in material compliance with all statutes, rules and regulations
applicable to its business (collectively, the “Applicable Laws”); (ii) have not
received any notice from any court or arbitrator or governmental or regulatory
authority or third party alleging or asserting noncompliance with any Applicable
Laws or any licenses, exemptions, certificates, approvals, clearances,
authorizations, permits, registrations and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (iii) possess all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in violation of any term of any such Authorizations; (iv)
have not received written notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation arbitration or other action from any court
or arbitrator or governmental or regulatory authority or third party alleging
that any product operation or activity is in violation of any Applicable Laws or
Authorizations nor is any such claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action threatened; (v) have not
received any written notice that any court or arbitrator or governmental or
regulatory authority has taken, is taking or intends to take, action to limit,
suspend, materially modify or revoke any Authorizations nor is any such
limitation, suspension, modification or revocation threatened; (vi) have filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and accurate on the date
filed (or were corrected or supplemented by a subsequent submission); and (vii)
are not a party to any corporate integrity agreements, monitoring agreements,
consent decrees, settlement orders, or similar agreements with or imposed by any
governmental or regulatory authority.

 

21

 

 

(tt) Material Agreements. The agreements and documents described in the
Registration Statement or Prospectus conform in all material respects to the
descriptions thereof contained or incorporated by reference therein conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable at the time filed, and were filed on a timely basis with the
Commission. There are no agreements or other documents required by the
Securities Act and the rules and regulations thereunder to be described in the
Prospectus or to be filed with the Commission as exhibits to the Registration
Statement or to be incorporated by reference in the Registration Statement or
Prospectus, that have not been so described or filed or incorporated by
reference.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein, in which case they shall be accurate as of such date):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof or thereof, will constitute the valid and legally binding obligation of
such Purchaser, enforceable against it in accordance with its terms, except: (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies; and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b) Understandings or Arrangements. Such Purchaser is acquiring the Shares as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Shares pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws). Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Such Purchaser is acquiring such Shares as principal for his, her or
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares in violation
of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell such
Shares pursuant to a registration statement or otherwise in compliance with
applicable federal and state securities laws).

 

22

 

 

(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and as of the date hereof it is a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

 

(e) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the reports filed with the Commission and has been
afforded: (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Such Purchaser
acknowledges and agrees that neither A.G.P., nor any Affiliate of A.G.P. has
provided such Purchaser with any information or advice with respect to the
Shares nor is such information or advice necessary or desired. Neither A.G.P.,
nor any Affiliate has made or makes any representation as to the Company or the
quality of the Shares and A.G.P., and any Affiliate may have acquired non-public
information with respect to the Company which such Purchaser agrees need not be
provided to it. In connection with the issuance of the Shares to such Purchaser,
neither A.G.P., nor any of its Affiliates has acted as a financial advisor or
fiduciary to such Purchaser.

 

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Shares covered by this Agreement. Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

23

 

 

(g) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or, to the knowledge of
such Purchaser, any other general solicitation or general advertisement.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

ARTICLE IV

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Legends. The Shares shall be issued free of legends.

 

4.2 [Reserved].

 

4.3 [Reserved].

 

4.4 Securities Laws Disclosure; Publicity. The Company shall (a) by the
Disclosure Time issue a press release disclosing the material terms of the
transactions contemplated hereby, (b) file a Current Report on Form 8-K,
including the Transaction Documents as exhibits thereto, with the Commission
within the time required by the Exchange Act. From and after the issuance of
such press release, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of the Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
issuance of such press release, the Company acknowledges and agrees that any and
all confidentiality obligations under any agreement, whether written or oral,
between the Company, any of the Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and
neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).

 

24

 

 

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and the Purchasers.

 

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or any Purchaser’s agents or counsel with any information that
constitutes, or the Company reasonably believes constitutes, material non-public
information, unless prior thereto such Purchaser shall have consented to the
receipt of such information and agreed with the Company to keep such information
confidential. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such Purchaser shall not have any duty of
confidentiality to the Company, any of the Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, any of the Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Purchaser shall remain
subject to applicable law. To the extent that any notice provided pursuant to
any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall file
such material non-public information on with the Commission pursuant to a
Current Report on Form 8-K by the Disclosure Time. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital purposes and shall not use such proceeds:
(a) for the satisfaction of any portion of the Company’s debt (other than (i) as
required under the terms of the Secured Promissory Note issued to Iliad Research
& Trading, L.P. pursuant to the Note Purchase Agreement, dated March 25, 2020,
as disclosed in the Company’s Current Report on Form 8-K filed with the
Commission on March 30, 2020, or (ii) with respect to payment of trade payables
in the ordinary course of the Company’s business and prior practices), (b) for
the redemption of any Common Stock or Common Stock Equivalents, (c) for the
settlement of any outstanding litigation, or (d) in violation of FCPA or OFAC
regulations.

 

25

 

 

4.8 Indemnification of Purchasers. Subject to the provisions of this Section
4.8, the Company will indemnify and hold each ‎Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and ‎any other
Persons with a functionally equivalent role of a Person holding such titles
‎notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser ‎‎(within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act), ‎and the directors, officers,
shareholders, agents, members, partners or employees (and any other ‎Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack ‎of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless ‎from any and all losses,
liabilities, obligations, claims, contingencies, damages, reasonable,
documented, out-of-pocket costs and ‎expenses, including all judgments, amounts
paid in settlements, court costs and reasonable ‎attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur ‎caused by or
based upon (a) any breach of any of the representations or warranties made by
the ‎Company in this Agreement or in the other Transaction Documents, or (b) any
action instituted ‎against the Purchaser Parties in any capacity, or any of them
or their respective Affiliates, by any ‎shareholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any ‎of the transactions
contemplated by the Transaction Documents (unless such action is solely ‎based
upon a material breach of such Purchaser Party’s representations, warranties or
covenants ‎under the Transaction Documents or any agreements or understandings
such Purchaser Party may ‎have with any such shareholder or any violations by
such Purchaser Party of state or federal ‎securities laws or any conduct by such
Purchaser Party which is finally judicially determined to ‎constitute fraud,
gross negligence or willful misconduct). The Company will indemnify each
‎Purchaser Party, to the fullest extent permitted by applicable law, from and
against any and all ‎losses, claims, damages, liabilities, reasonable,
documented, out-of-pocket costs (including, without limitation, reasonable
attorneys’ fees) ‎and expenses, as incurred, caused by or based upon (i) any
untrue or alleged untrue statement of ‎a material fact contained in the
Registration Statement or any amendment thereto, any Issuer ‎Free Writing
Prospectus, the Prospectus or any amendment or supplement thereto, or caused by
‎or based upon any omission or alleged omission of a material fact required to
be stated therein or ‎necessary to make the statements therein (in the case of
any prospectus or supplement thereto, in ‎the light of the circumstances under
which they were made) not misleading, except to the extent, ‎but only to the
extent, that such untrue statements or omissions are based solely upon
information ‎regarding such Purchaser Party furnished in writing to the Company
by such Purchaser Party ‎expressly for use therein, or (ii) any violation or
alleged violation by the Company of the ‎Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder ‎in connection
therewith‎. If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (x) the employment
thereof has been specifically authorized by the Company in writing, (y) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (z) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel. The Company will not be liable to any Purchaser Party
under this Agreement (1) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (2) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

26

 

 

4.9 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue the Shares pursuant to this Agreement.

 

4.10 Listing of Common Stock. The Company hereby agrees to use reasonable best
efforts to maintain the listing or quotation of the Common Stock on the Nasdaq
Capital Market or another Trading Market, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on the Nasdaq Capital
Market and promptly secure the listing of all of the Shares on the Nasdaq
Capital Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed or quoted on such other Trading Market
as promptly as possible. The Company will then take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. For so long
as the Company maintains a listing or quotation of the Common Stock on a Trading
Market, the Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.

 

4.11 Intentionally Omitted.

 

4.12 Subsequent Equity Sales.

 

(a) From the date hereof until 90 days after the Closing Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any Common Stock or Common Stock
Equivalents.

 

27

 

 

(b) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance.

 

(c) From the date hereof until 15 days after the Closing Date, the Company shall
be prohibited from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving an at-the-market
offering or Variable Rate Transaction, except for offerings with A.G.P.
“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into, or effects a transaction under,
any agreement, including, but not limited to, an equity line of credit, whereby
the Company may issue securities at a future determined price. Any Purchaser
shall be entitled to obtain injunctive relief against the Company to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages. The Purchasers acknowledge that the Company has an outstanding equity
line of credit with Lincoln Park Capital Fund, LLC pursuant to a Purchase
Agreement, dated July 15, 2019, as disclosed in the Company’s Current Report on
Form 8-K filed with the Commission on July 16, 2020; provided, that such equity
line of credit shall be subject in all respects to the provisions of this
Section 4.12(c).

 

4.13 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to
such Transaction Documents. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

 

4.14 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in this Agreement, including the schedules hereto.
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (ii) no Purchaser shall have any duty of
confidentiality or duty not to trade in the securities of the Company to the
Company or the Subsidiaries after the issuance of the initial press release as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

 

28

 

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 30,
2020; provided, however, that no such termination will affect the right of any
party to sue for any breach by any other party (or parties).

 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchasers.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, and the Prospectus contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the time of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the time of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto. To the extent that any notice provided pursuant
to any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
disclose such information in accordance with applicable law and file such notice
with the Commission pursuant to a Current Report on Form 8-K by the Disclosure
Time.

 

29

 

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers which purchased a majority in interest
of the Shares based on the initial Subscription Amounts hereunder or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8 No Third-Party Beneficiaries. A.G.P. shall be the third party beneficiaries
of the representations and warranties of the Company in Section 3.1, the
representations and warranties of the Purchasers in Section 3.2, and the
covenants in Article IV. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.8.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such action or proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
action or proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.8, the
prevailing party in such action or proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

30

 

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

5.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

31

 

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through the
legal counsel of A.G.P. The legal counsel of A.G.P. does not represent any of
the Purchasers and only represents A.G.P. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any of the
Purchasers. It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 

32

 

 

5.18 [Reserved].

 

5.19 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.20 Currency. Unless otherwise stated, all dollar amounts and references to
‎‎”$” in this Agreement refer to the lawful currency of the United States.

 

5.21 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and Common Stock in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.22 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)



 

33

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IMAC HOLDINGS, INC.   Address for Notice:       By:



  1605 Westgate Circle Name:  Jeffrey S. Ervin   Brentwood, Tennessee 37027
Title: Chief Executive Officer   E-mail: jervin@imacrc.com               Copy to
Olshan Frome Wolosky LLP               1325 Avenue of the Americas       15th
Floor New       York, NY 10019       Attn.: Spencer G. Feldman, Esq.      
Email: sfeldman@olshanlaw.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

[PURCHASER SIGNATURE PAGES TO IMAC HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:
_______________________________________________________________

Signature of Authorized Signatory of Purchaser:
_________________________________________

Name of Authorized Signatory:
_______________________________________________________

Title of Authorized Signatory:
________________________________________________________

Email Address of Authorized Signatory:
________________________________________________

Facsimile Number of Authorized Signatory:
_____________________________________________

Address for Notice to Purchaser:

 

DWAC for Shares:

 

Subscription Amount: $_________________

 

Shares: _________________

 

EIN Number: ____________________

 

 

 

 

Exhibit A

 

Form of Lock-Up

 

 

 

 

Exhibit B

 

Persons Subject to Lock-Up

 

Jeffrey S. Ervin

 

Matthew C. Wallis, DC

 

Sheri Gardzina

 

George Hampton

 

David Ellwanger

 

Gerard M. Hayden, Jr.

 

 

 